         Case 3:18-cv-00358-WHA Document 172 Filed 10/30/20 Page 1 of 2




 1 Aaron S. Jacobs (Cal. Bar No. 214953)
   ajacobs@princelobel.com
 2 James J. Foster
   jfoster@princelobel.com
 3 PRINCE LOBEL TYE LLP
   One International Place, Suite 3700
 4 Boston, MA 02110
   Tel: (617) 456-8000
 5
   Matthew D. Vella (Cal. Bar No. 314548)
 6 mvella@princelobel.com
   PRINCE LOBEL TYE LLP
 7 357 S Coast Highway, Suite 200
   Laguna Beach, CA 92651
 8
   Attorneys for Plaintiffs
 9
                                 UNITED STATES DISTRICT COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11
                                     SAN FRANCISCO DIVISION
12
   UNILOC USA, INC. and                          Case No.: 3:18-cv-00358-WHA
13 UNILOC LUXEMBOURG, S.A.,
                                                 CIVIL L.R. 79-5(E) DECLARATION OF
14                Plaintiffs,                    AARON S. JACOBS REGARDING
                                                 DEFENDANT APPLE INC.’S
15 v.                                            ADMINISTRATIVE MOTION TO SEAL
                                                 PORTIONS OF ITS OPPOSITION TO
16 APPLE INC.,                                   UNILOC’S RENEWED MOTION FOR
                                                 ORDER (1) ADDING UNILOC 2017 AS A
17                Defendant.                     PARTY AND (2) DECLARING THIS
                                                 COURT HAS SUBJECT MATTER
18                                               JURISDICTION AND EXHIBITS C AND
                                                 D THERETO (DKT. NO. 162)
19

20

21

22

23

24

25

26
27

28
     JACOBS DECLARATION REGARDING APPLE’S                                 3:18-cv-00358-WHA
     ADMINISTRATIVE MOTION TO SEAL (DKT. NO. 162)
          Case 3:18-cv-00358-WHA Document 172 Filed 10/30/20 Page 2 of 2




 1           I, Aaron S. Jacobs, hereby declare as follows:
 2           1.      I am counsel for Plaintiffs Uniloc USA, Inc., and Uniloc Luxembourg, S.A.,
 3 (collectively “Uniloc”).

 4           2.      On Thursday, October 22, 2020, at Docket Number 162, Defendant Apple Inc.
 5 (“Apple”) filed an administrative motion to seal the Memorandum (at 8:20-24) and Exhibits C and

 6 D accompanying Apple’s opposition to Uniloc’s renewed motion to add Uniloc 2017 LLC as a party

 7 and declare that this Court has subject-matter jurisdiction.

 8           3.      I reviewed those materials in coordination with counsel for third-party Fortress Credit
 9 Co. LLC and Fortress Investment Group LLC (collectively “Fortress”). In light of this Court’s prior

10 orders regarding the parties’ efforts to seal certain of this and similar information, Uniloc believes

11 that the information that Apple proposes to seal or redact associated with Docket No. 162 may be

12 submitted onto the public record.

13           4.      For the foregoing reasons, Uniloc therefore does not ask that the proposed
14 information be sealed or redacted, and so Apple’s administrative motion to seal Uniloc and

15 Fortress’s information, Dkt. No. 162, may be denied.

16 Date: October 30, 2020                            Respectfully submitted,
17                                                   /s/ Aaron S. Jacobs
                                                     Aaron S. Jacobs (Cal. Bar No. 214953)
18                                                   ajacobs@princelobel.com
                                                     James J. Foster
19                                                   jfoster@princelobel.com
                                                     PRINCE LOBEL TYE LLP
20                                                   One International Place, Suite 3700
                                                     Boston, MA 02110
21                                                   617-456-8000
22                                                   Matthew D. Vella (Cal. Bar No. 314548)
                                                     mvella@princelobel.com
23                                                   PRINCE LOBEL TYE LLP
                                                     357 S Coast Highway, Suite 200
24                                                   Laguna Beach, CA 92651
25                                                   Attorneys for Plaintiffs
26
27

28
      JACOBS DECLARATION REGARDING APPLE’S               1                                   3:18-cv-00358-WHA
      ADMINISTRATIVE MOTION TO SEAL (DKT. NO. 162)
     3569292.v1
